DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s Amendment/Remark filed on August 27, 2022 has been considered and persuasive, because Applicant has been incorporated object claims 5, 12 and 18 into independent claims 1, 8 and 14, respectively.  Claims 5, 12 and 18 have been cancelled; claims 1, 8 and 14 have been amended. Therefore, claims 1-4, 6-11, 13-17 and 19-20 are allowance.

Allowable Subject Matter
3.	Claims 1-4, 6-11, 13-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 8 and 14 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1, 8 and 14 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
reading all the invalidate data from the HashMap and emptying the HashMap after a delay time interval of the message is reached; and 
executing the invalidate instruction according to the read invalidate data, 
wherein the step of determining whether the View Group to which the View belongs has saved any invalidate data in the HashMap comprises: 
using the reference of the View Group as a primary Key to check whether any invalidate data have been saved in the HashMap; and if it is found that the HashMap has saved any invalidate data for a same primary Key, determining that the View Group to which the View belongs has saved any invalidate data in the HashMap.

4.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-4, 6-11, 13-17 and 19-20.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T. TRAN/
Examiner, Art Unit 2612


/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612